Citation Nr: 0207918	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  98-11 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to basic eligibility for 
Department of Veterans Affairs (VA) nonservice-connected 
pension benefits.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran was a member of the U.S. Naval Reserve from 
February 1953 to September 1965, and he served periods of 
active duty for training (ADT) from June 20 to August 14, 
1953, and from April 3 to 21, 1962.  

By April 1996 decision, the VA Waco Regional Office (RO) 
denied the veteran's claim for nonservice-connected pension 
benefits on the basis that he did not have qualifying 
service.  Although he was notified of the adverse 
determination and of his procedural and appellate rights by 
April 1996 letter, he did not initiate an appeal within the 
applicable time period.  Thus, the April 1996 determination 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.1103 (1995).

In September 1997, the veteran submitted a request to reopen 
his claim for VA nonservice-connected pension benefits.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
September 1997 decision of the VA Waco RO that he had not 
submitted new and material evidence to reopen his claim of 
entitlement to nonservice-connected pension benefits.  In 
September 1998, the Board remanded the matter for additional 
development of the evidence.  A review of the record shows 
that the RO has complied with all remand instructions.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Basic eligibility for VA nonservice-connected pension 
benefits was denied by the decision RO in April 1996; while 
the veteran was informed of the decision and of his appellate 
rights, he did not initiate an appeal of that decision within 
the applicable time period.  

2.  The additional evidence submitted since the April 1996 
denial is either cumulative or does not bear directly and 
substantially upon the specific matter under consideration, 
and thus does not provide a new factual basis on which to 
reopen the veteran's claim.


CONCLUSIONS OF LAW

1.  The April 1996 determination denying basic eligibility 
for VA nonservice-connected disability pension benefits is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(1995).

2.  New and material evidence to reopen the claim of basic 
eligibility for VA nonservice-connected disability pension 
benefits has not been submitted.  38 U.S.C.A. §§ 5107, 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted, providing new 
statutory requirements regarding notice to VA claimants and 
their representatives, as well as specified duties to assist 
VA claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  VA has issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45620, 
et seq. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of VA to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Here, the Board notes that two recent cases of 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 
2002) and Bernklau v. Principi, No. 00-7122 at Fed. Cir. (May 
20, 2002) appeared to have held to the contrary, i.e., that 
the provisions of Section 3(a) of VCAA do not have 
retroactive effect.  However, the Board is bound by VA O.G.C. 
Prec. Op. No. 11-2000, 66 Fed. Reg. 33,311 (June 21, 2001), 
which held that they do.  See also Matlock v. Principi, No. 
01-688 (U.S. Vet. App. June 19, 2002) (per curium) (holding 
that "[i]t appears that neither [Dyment nor Bernklau] 
definitively establishes the scope of the retroactivity that 
is now proscribed as to the application of the VCAA."  

In addition, it is noted that in Mason v. Principi, 16 Vet. 
App. 129 (2002), the U.S. Court of Appeals for Veterans 
Claims (Court) held that in a case where a veteran was not 
eligible for nonservice-connected pension benefits because he 
did not have the requisite wartime service, VCAA was not 
applicable.  The Court reasoned that in such a case, the law 
as mandated by statute, and not the evidence, was dispositive 
of the veteran's claim.  

Regardless, the applicability of VCAA in this case is a moot 
point, as all pertinent mandates of VCAA and implementing 
regulations have been satisfied.  The record reveals that the 
RO has obtained verification of the veteran's service, the 
critical issue in this case.  In addition, the record shows 
that he has been clearly advised of the evidence of record, 
the evidence needed to substantiate his claim, and the 
applicable legal provisions, via numerous letter from the RO, 
Statements of the Case, as well as the Board's September 1998 
remand.  There is no indication that any further assistance 
to the veteran would aid in substantiating his claim.  As the 
RO has completely developed the record, the requirement that 
the RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.

I.  Factual Background

The facts in this case are not in dispute.  The record shows 
that in March 1996, the veteran submitted an application for 
VA nonservice-connected pension benefits.  In support of his 
claim, he submitted a November 1993 reply from the National 
Personnel Records Center (NPRC) showing that a report of 
military separation had not been issued to him as he had no 
active service, or less than 90 days of ADT.  Attached to the 
letter from NPRC were military personnel records showing that 
the veteran had been a member of the U.S. Naval Reserve from 
February 1953 to September 1965, and that he had performed no 
active service "other than for training."  

Based on this evidence, by April 1996 determination, the RO 
denied the veteran's claim on the basis that he did not have 
qualifying military service to establish basic eligibility 
for VA nonservice-connected pension benefits.  Although he 
was notified of this determination and of his procedural and 
appellate rights via April 1996 letter mailed to his last 
address of record, the veteran did not initiate a timely 
appeal therefrom.  Thus, the April 1996 determination is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(1995).

In September 1997, the veteran again submitted a claim of 
entitlement to nonservice-connected pension benefits.  In 
support of his claim, he submitted copies of private clinical 
records showing that he had a stroke in December 1990, 
rendering him unable to walk, talk, or perform most 
activities of daily living.  

Pursuant to the Board's September 1998 remand, the RO 
contacted the NPRC in December 1998 for verification of all 
periods of the veteran's military service.  In May 1999, the 
NPRC responded that the veteran had performed no active duty 
during his period of service.  Rather, it was noted that he 
had performed ADT from June 20 to August 14, 1953, and from 
April 3 to 21, 1962.

II.  Law and Regulations

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 ; 38 
C.F.R. § 3.156.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The Court has held that the VA is required to review for its 
newness and materiality only the evidence submitted since the 
last final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In Evans, the Court indicated that the newly-
furnished evidence need not be probative of all the elements 
required to award the claim, but need only tend to prove each 
element that was a specified basis for the last disallowance.  
See also Hickson v. West, 12 Vet. App. 247, 251 (1999).

Here, it is noted that since the veteran filed his claim in 
September 1997, the regulations in 38 C.F.R. Part 3 were 
amended to implement the provisions of VCAA.  The amendments 
pertaining to new and material evidence, however, are only 
applicable to claims to reopen a finally decided claim 
received on or after August 29, 2001.  See Duty to Assist, 66 
Fed. Reg. 45620, 45630 (August 29, 2001).  Thus, the amended 
criteria are inapplicable in this case.

In general, the law authorizes the payment of VA nonservice-
connected disability pension benefits to a veteran of a war 
who has the requisite service and who is permanently and 
totally disabled.  38 U.S.C.A. §§ 1502, 1521.  

Service requirements are met if the veteran served in the 
active military, naval, or air service (1) for 90 days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service-
connected disability; (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war; or (4) for an aggregate of 90 days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3.

"Active military, naval, and air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6(a).

The designated periods of war include from June 27, 1950, 
through January 31, 1955, for the Korean conflict, and from 
August 5, 1964, through May 7, 1975, for the Vietnam Era.  38 
U.S.C.A. § 101; 38 C.F.R. § 3.2. 

III.  Analysis

In applying the applicable legal criteria to the facts in 
this case, the Board finds that the additional evidence 
associated with the claims folder since the final April 1996 
RO denial is not "new and material" evidence sufficient to 
warrant reopening of the veteran's claim.  

As set forth above, the basis for the RO's April 1996 denial 
was the fact that the veteran did not have the requisite 
service to render him basically eligible for VA nonservice-
connected pension benefits.  In this case, the additional 
material submitted by veteran (namely, recent clinical 
records) contains no information regarding his period of 
military service.  Although the Board is sympathetic with 
respect to the veteran's disability, without the requisite 
qualifying service, he is not eligible for VA nonservice-
connected pension benefits.  The fact that the veteran is 
permanently and totally disabled is immaterial here.  Thus, 
the Board must find that the clinical records submitted by, 
or on behalf of the veteran, are not new and material 
evidence sufficient to reopen the claim.  

Likewise, the Board finds that the other piece of evidence 
associated with the claims folder since the April 1996 
denial, namely, the May 1999 service verification from NPRC, 
is not new and material evidence.  Again, this information 
shows that the veteran did not have the requisite service to 
make him basically eligible for VA nonservice-connected 
pension benefits.  Since the evidence before the RO in April 
1996 suggested these same facts, the Board must determine 
that this evidence is merely cumulative of evidence that was 
previously considered by the RO.  Thus, this service 
verification is not "new" evidence within the meaning of 38 
C.F.R. § 3.156(a) and it does not provide a basis for a 
reopening of his claim.

In summary, the Board notes that the veteran has not alleged 
that he had the requisite service to entitle him to 
nonservice-connected pension benefits.  Rather, his sole 
argument appears to be that he is entitled to such benefits 
as he is now permanently and totally disabled from a medical 
standpoint.  However, Congress has clearly defined the basic 
eligibility requirements for VA nonservice-connected pension 
benefits and the Board has no authority to extend or expand 
those requirements.  Thus, because new and material evidence 
has not been submitted, the veteran's claim cannot be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
3.156(a) (1997).  The law in this case is dispositive.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) 


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to basic eligibility for VA 
nonservice-connected pension benefits, the appeal is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

